     Case 1:11-cv-02613-NRB Document 784 Filed 08/13/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



IN RE LIBOR-BASED FINANCIAL              Master File No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:


METZLER INVESTMENT GmbH, et al.,         No. 11 Civ. 2613

                        Plaintiffs,

                  v.

CREDIT SUISSE GROUP AG, et al.

                        Defendants.



       EXCHANGE-BASED PLAINTIFFS’ NOTICE OF MOTION FOR FINAL
    APPROVAL OF CLASS ACTION SETTLEMENTS WITH DEFENDANTS
      BANK OF AMERICA, BARCLAYS BANK PLC, CITI, DEUTSCHE BANK,
          HSBC BANK PLC, JPMORGAN AND SOCIÉTÉ GÉNÉRALE
            Case 1:11-cv-02613-NRB Document 784 Filed 08/13/20 Page 2 of 4




TO: ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD

           PLEASE TAKE NOTICE, that on September 17, 2020, at 11:00 a.m., at the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan Courthouse, 500

Pearl Street, New York, New York 10007, in the Courtroom of the Honorable Naomi Reice

Buchwald, or on the date, time, location as modified by the Court, Exchange-Based Plaintiffs will,

and hereby do, move the Court, pursuant to Federal Rule of Civil Procedure 23(e), for an Order:

(a) granting final approval to the Settlements with Bank of America Corporation and Bank of

America, N.A. (collectively, “BOA”), Barclays Bank plc (“Barclays”), Citigroup Inc., Citibank,

N.A., and Citigroup Global Markets Inc. (collectively, “Citi”), Deutsche Bank AG, Deutsche Bank

Securities Inc., and DB Group Services (UK) Ltd. (collectively, “Deutsche Bank”), HSBC Bank

plc (“HSBC”), JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively,

“JPMorgan”) and Société Générale (“SG”);1 (b) certifying the Settlement Classes; (c) granting

final approval to the Revised Plan of Distribution; (d) appointing Lovell Stewart Halebian

Jacobson LLP and Kirby McInerney LLP as Settlement Class Counsel for the Settlement Classes;

and (e) granting final approval to the class notice; and for such other and further relief as the Court

deems appropriate.

           Submitted herewith in support of Exchange-Based Plaintiffs’ Motion for Final Approval

of Settlements with BOA, Barclays, Citi, Deutsche Bank, HSBC, JPMorgan and SG are: (i)

Exchange-Based Plaintiffs’ Memorandum of Law in Support of Motion for Final Approval of

Class Action Settlements with Defendants Bank of America, Barclays Bank plc, Citi, Deutsche

Bank, HSBC Bank plc, JPMorgan and Société Générale; (ii) the Joint Declaration of David E.

Kovel and Christopher Lovell in Support of (A) Exchange-Based Plaintiffs’ Motion for Final



1
    “Settling Defendants” refer to BOA, Barclays, Citi, Deutsche Bank, HSBC, JPMorgan and SG.


                                                        2
          Case 1:11-cv-02613-NRB Document 784 Filed 08/13/20 Page 3 of 4




Approval of Class Action Settlements with Defendants Bank of America, Barclays Bank plc, Citi,

Deutsche Bank, HSBC Bank plc, JPMorgan and Société Générale; and (B) Exchange-Based

Plaintiffs’ Counsel’s Motion for an Award of Attorneys’ Fees, Reimbursement of Litigation

Expenses, and Service Awards for Named Plaintiffs; and (iii) a proposed final approval order for

each respective settlement with the Settling Defendants.2

Dated: August 13, 2020
       New York, New York

                                                        KIRBY McINERNEY LLP

                                                        By: /s/ David E. Kovel
                                                        David E. Kovel
                                                        Karen M. Lerner
                                                        Thomas W. Elrod
                                                        250 Park Avenue, Suite 820
                                                        New York, New York 10177
                                                        Telephone: (212) 371-6600
                                                        dkovel@kmllp.com
                                                        klerner@kmllp.com
                                                        telrod@kmllp.com

                                                        LOVELL STEWART HALEBIAN
                                                        JACOBSON LLP

                                                        By: /s/ Christopher Lovell
                                                        Christopher Lovell
                                                        Gary S. Jacobson
                                                        Jody R. Krisiloff
                                                        Christopher M. McGrath
                                                        500 Fifth Avenue, Suite 2440
                                                        New York, NY 10110
                                                        Telephone: (212) 608-1900
                                                        clovell@lshllp.com
                                                        gsjacobson@lshllp.com
                                                        jkrisiloff@lshllp.com
                                                        cmcgrath@lshllp.com

                                                        Co-Interim Lead Counsel for the Exchange-Based
                                                        Plaintiffs and the Settlement Classes

2
 Plaintiffs will submit the list of opt-outs described in exhibit A to the proposed final approval orders after the August
27, 2020 opt-out deadline.


                                                            3
        Case 1:11-cv-02613-NRB Document 784 Filed 08/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, I caused the foregoing, along with the

accompanying memorandum and declaration in support, to be electronically filed with the Clerk

of the Court using CM/ECF system, which will automatically send email notification of such filing

to the attorneys of record registered in the CM/ECF system.

Dated: August 13, 2020

                                                    /s/ David E. Kovel
                                                    David E. Kovel




                                                4
